--------------------------------------------------------------------------------

Exhibit 10.13


WARRANT TRANSFER AGREEMENT
 
SECURITY TRANSFER AGREEMENT
 
This Security Transfer Agreement (this “Agreement”), dated as of March 21, 2013,
is made and entered into by and among CollabRx, Inc., a Delaware corporation
formerly known as Tegal Corporation (“CollabRx”), se2quel Partners LLC, a
California limited liability company (“Warrantholder”), and sequel Power LLC, a
Delaware limited liability company (the “Company” and, together with CollabRx
and Warrantholder, the “Parties”).
 
RECITALS:
 
WHEREAS, in connection with the transactions contemplated by the Formation and
Contribution Agreement, dated as of January 14, 2011 (the “Formation and
Contribution Agreement”), by and among CollabRx, Warrantholder and the Company,
among other things (i) CollabRx acquired 25,010 Voting Units (the “Units”) of
the Company, (ii) the Company and CollabRx entered into a Tegal Services
Agreement (the “Services Agreement”) and (iii) CollabRx issued Warrantholder a
warrant to purchase an aggregate of 92,888 shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), at a per share exercise price
equal to $3.15 (in each case after giving effect to a 1-for-5 reverse stock
split effected by CollabRx on June 15, 2011) (the “Original Warrant”);
 
WHEREAS, effective March 31, 2012, Warrantholder transferred unto CollabRx a
portion of the Original Warrant representing the right to purchase 48,310 shares
of Common Stock in consideration of the forgiveness of $100,000 in fees owed by
the Company to CollabRx under the Services Agreement and, in connection with the
foregoing, CollabRx issued Warrantholder a replacement warrant to purchase an
aggregate of 44,578 shares of Common Stock at a per share exercise price equal
to $3.15 (the “Replacement Warrant”);
 
WHEREAS, the Company owes CollabRx an aggregate of $75,000 in fees under the
Services Agreement as of the date of this Agreement (the “Fees”), and the
Parties desire that CollabRx forgive such Fees in consideration for
Warrantholder’s transfer to CollabRx of  a portion of the Replacement Warrant
representing the right to purchase 34,356 shares of Common Stock;
 
WHEREAS, the Parties desire that CollabRx transfer the Units to the Company in
consideration for Warrantholder’s transfer to CollabRx of a portion of the
Replacement Warrant representing the right to purchase 10,222 shares of Common
Stock; and
 
WHEREAS, the Parties desire to terminate the Services Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, intending to be legally bound, the Parties agree as
follows:
 
1.              In consideration of CollabRx’s obligations and representations
set forth in Section 2, Warrantholder hereby irrevocably assigns and transfers
unto CollabRx for cancelation the Replacement Warrant, and does hereby
constitute and appoint CollabRx as Warrantholder’s attorney-in-fact to transfer
such securities on the books of CollabRx with full power of substitution in the
premises.  After giving effect to the foregoing, Warrantholder shall have no
right to acquire any securities of CollabRx.  In connection with the foregoing,
Warrantholder represents to CollabRx as follows:


a.        Warrantholder owns all right, title and interest (legal and
beneficial) in and to the Replacement Warrant, free and clear of all
encumbrances, and has the right to assign and transfer the same to CollabRx.
 

--------------------------------------------------------------------------------



b.        Warrantholder is an “accredited investor” under applicable state and
federal securities laws and is a sophisticated person familiar with transactions
similar to those contemplated by this Agreement.  Warrantholder has received or
had access to all the information Warrantholder considers necessary or
appropriate for making an informed decision whether or not to enter into this
Agreement and transfer the Replacement Warrant.  Warrantholder is capable of
evaluating the value of the Replacement Warrant and has not been induced by, and
has not relied upon, any representations, warranties or statements, whether
express or implied, made by CollabRx or any officer, director or other
representative of CollabRx.  Warrantholder acknowledges and agrees that (i) if
not assigned and transferred pursuant to this Agreement, the value of the
Replacement Warrant may significantly appreciate over time and (ii)
Warrantholder is giving up the opportunity to receive the benefit of future
appreciation, if any, in the value of the Replacement Warrant.


c.        Warrantholder understands that CollabRx will rely on the accuracy and
truth of the foregoing representations, and Warrantholder hereby consents to
such reliance.


2.              In consideration of Warrantholders’ obligations and
representations set forth in Section 1, CollabRx hereby (i) irrevocably waives
the Fees and (ii) irrevocably assigns and transfers unto the Company the Units,
and does hereby constitute and appoint the Company as CollabRx’s
attorney-in-fact to transfer such securities on the books of the Company with
full power of substitution in the premises.  After giving effect to the
foregoing, CollabRx shall have no interest in any securities of the Company and
cease to be a member of the Company.  In connection with the foregoing, CollabRx
represents to the Company as follows:


a.        CollabRx owns all right, title and interest (legal and beneficial) in
and to the Units, free and clear of all encumbrances, and has the right to
assign and transfer the same to the Company.


b.        CollabRx is an “accredited investor” under applicable state and
federal securities laws and is a sophisticated person familiar with transactions
similar to those contemplated by this Agreement.  CollabRx has received or had
access to all the information CollabRx considers necessary or appropriate for
making an informed decision whether or not to enter into this Agreement and
transfer the Units.  CollabRx is capable of evaluating the value of the Units
and has not been induced by, and has not relied upon, any representations,
warranties or statements, whether express or implied, made by the Company or any
officer, director or other representative of the Company.  CollabRx acknowledges
and agrees that (i) if not assigned and transferred pursuant to this Agreement,
the value of the Units may significantly appreciate over time and (ii) CollabRx
is giving up the opportunity to receive the benefit of future appreciation, if
any, in the value of the Units.


c.        CollabRx understands that the Company will rely on the accuracy and
truth of the foregoing representations, and CollabRx hereby consents to such
reliance.


3.              The Parties agree that the Services Agreement is hereby
terminated.  After giving effect to the foregoing, no Party shall have any
further rights or obligations under the Services Agreement.


4.              Any notices given under this Agreement shall be in writing and
shall be given in accordance with Section 13.3 of the Formation and Contribution
Agreement.  The laws of the State of Delaware shall govern the validity of this
Agreement and the construction and interpretation of its terms.  This Agreement
constitutes the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussion, whether oral or written, of the Parties.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed and
original, but all of which together shall constitute one and the same
instrument.  Counterparts may be delivered by telecopy or email transmission.
 
2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Transfer
Agreement to be executed as of the date set forth above.


 
SE2QUEL PARTNERS LLC
 
 
 
By:________________________________________
Name:  Ferdinand Seemann
Title:    President and Chief Executive Officer
 
 
 
COLLABRX, INC.
 
 
 
By:________________________________________
Name:  Thomas R. Mika
Title:    Chairman, President and CEO
 
 
 
SEQUEL POWER LLC
 
 
 
By:________________________________________
Name:  Ferdinand Seemann
Title:    Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

